Citation Nr: 1542036	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and K.W.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the VA Regional Office (RO) in Portland, Oregon. 

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In an October 2014 decision, the Board remanded the claims of entitlement to service connection for an acquired psychiatric disorder and an eye disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  After completing the additional development, the AOJ recertified these issues to the Board in June 2015.  

In the October 2014 decision, the Board also remanded the issue of entitlement to service connection for a dental disorder for purposes for outpatient dental treatment by VA.  The Board instructed the AOJ to refer the matter to the appropriate VA Medical Center (VAMC) to determine if the Veteran met the basic eligibility requirements of 38 C.F.R. § 17.161.  If the Veteran met the basic eligibility requirements and requested a determination from the Veterans Benefits Administration (VBA), the AOJ was instructed to adjudicate the claim.  A note in the Veteran's claims file indicates that the AOJ referred the matter to a VAMC in March 2015.  See November 2014 Deferred Rating.  It is unclear whether the VAMC has made a determination on whether the Veteran meets the basic eligibility requirements; however, to date, the VAMC has not requested a determination from VBA and the AOJ has not adjudicated the claim.  Accordingly, the issue remains in remand status pending further action.  

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, PTSD and a delusional disorder are etiologically related to his military service.  

2.  Refractive error of the eyes was not subject to a superimposed disease or injury during service.  

3.  The preponderance of the evidence is against a finding that the Veteran has an eye disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  PTSD and delusional disorder were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

2.  An eye disorder, to include refractive error, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Regarding the claim for service connection for an acquired psychiatric disorder, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of this particular service connection issue. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the claim for service connection for an eye disorder, the notice requirements were met in this case by a notification letter in August 2009.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims. Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, all identified and available post-service treatment records have been obtained.  In March 2015, the AOJ sent a letter to the Veteran requesting that he provide the names and addresses of all health care providers who had provided treatment for his psychiatric disorder and eye disorder, which were not already of record.  The Veteran did not respond to that letter.  

In this case, although the Veteran's service personnel records were obtained, his service treatment records from his active duty service are not available.  See January 2005 response from the National Personnel Records Center (NPRC).  When a veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  In addition, when VA is unable to produce records that were once in the government's custody, an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2).  In this case, the RO attempted to reconstruct the medical data, but the documents could not be reconstructed.  See October 2009 response from NPRC.  The RO also attempted to obtain daily sick and morning reports for the Veteran's unit during the relevant time period, but no records were located.  See July 2012 response from NPRC.  In a May 2014 letter, the RO provided him with relevant information regarding his missing service records.  

The Board also notes that the Veteran was not provided a VA examination in conjunction with his claimed eye disorder.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As further explained below, the evidence indicates that the Veteran has refractive error, which is not considered a disability for VA purposes.  The evidence also indicates that the Veteran has a history of cataracts, epiretinal membrane (macular pucker), and suspected glaucoma due to asymmetric intraocular pressure; however, the evidence does not suggest a relationship to service.  Absence such evidence, there is no basis for entitlement to service connection and a VA examination is not warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); Duenas v. Principi, 18 Vet. App. 512, 517   (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57   (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

Regarding the Board's October 2014 remand, as noted above, the AOJ obtained all identified post-service treatment records and scheduled the Veteran for an appropriate VA examination in conjunction with his claimed psychiatric disorder. As such, the Board finds that the AOJ has substantially complied with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in June 2014.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matters decided below.


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).


I.  Acquired Psychiatric Disorder

The Veteran has claimed that he has a current psychiatric disorder as a result of various incidents that occurred during his military service.  The medical evidence shows diagnoses of PTSD and a delusional disorder.  See e.g, April 2007 VA initial psychiatric assessment; February 2010 record from Dr. P.C. (initials used to protect privacy); and May 2015 VA examination report.  

The Veteran has reported a number of military stressors involving the Russians and espionage.  He has reported that he was a spy and has described being brainwashed, hypnotized, drugged, interrogated, raped, and beaten.  He has also described witnessing people die and having to recover the bodies of two dead Marines.  These reported stressors are either inconsistent with his service or are incapable of verification given the information provided.  See January 2011 Formal Finding of a Lack of Information Required to Document the Claimed Stressors (Formal Finding).  

The Veteran has also reported that he monitored a Russian radio conversation concerning the shooting down of an American aircraft.  The RO noted that, although there was evidence of record indicating that an aircraft was shot down as the Veteran described, the Veteran did not personally witness the event and did not personally know any of the personnel on the aircraft.  See January 2011 Formal Finding.  The RO determined that there was insufficient information to determine whether the Veteran monitored such a radio transmission.  

The Veteran's DD Form 214 indicates that his primary specialty was an Air Force personnel specialist.  His service personnel records show that he completed an Apprentice Radio Traffic Analysis Specialist Course in November 1957.  The Veteran traveled to Bremerhaven, Germany, in December 1957.  A December 1957 Personnel Actions Memorandum indicates that the Veteran was a Radio Traffic Analysis Specialist with the Operations Branch of the 6913th Radio Squadron Mobile.  Special Orders dated in December 1959 reflect that the Veteran was released from duty as a Radio Intercept Analyst Specialist and assigned to another detail.  

The Veteran has submitted information regarding an incident in which an American C-130 was shot down after entering Soviet airspace near the city of Erevan on September 2, 1958.  See correspondence received in April 2010 and October 2012.  The Veteran reported that he was on duty on September 2, 1958, at the 6913th Radio Squadron Mobile in Bremerhaven, Germany.  See April 2011 statement.  He stated that he was listening to Russian Air Force radio communications and heard the order to shoot down the American C-130.  Everyone on board was killed.  

The report of a May 2015 VA examination shows diagnoses of PTSD and a delusional disorder.  The examiner opined that the Veteran's PTSD was at least as likely as not related to his description of an aircraft that was shot down in September 1958 and of having to recover two dead Marines (if verified).  The examiner further opined that this then "progressed into some type of fixed delusional system, with regard to the Russians, espionage, cold war, and other persecutory delusions."  It was the examiner's opinion that the Veteran's claimed military sexual trauma was part of this delusional system.  

Although the Veteran did not personally witness the aircraft being shot down, the May 2015 VA examiner indicated that the stressor of hearing the order was adequate to support a diagnosis of PTSD.  In addition, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service as a Radio Intercept Analyst Specialist in Germany at the time of the incident.  Furthermore, the Board notes that corroboration of every detail of a claimed stressor, including a veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Finally, the May 2015 VA examiner opined that the Veteran's PTSD symptoms were related, at least in part, to the in-service stressor involving the shooting down of an American aircraft.  In addition, the examiner opined it was at least as likely as not that the Veteran developed a delusional disorder in relation to the intense stress he experienced in the military.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD and a delusional disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  Eye Disorder 

The Veteran has asserted that his eyesight was seriously affected during his 26-week training in radio traffic analysis and that he was given prescription eyeglasses to correct his vision.  See April 2010 statement.  He has stated that a doctor told him that the use of yellow chalk on a green chalkboard with florescent lighting had caused the eyestrain and the loss of some of his vision.  See, id.; see also, June 2014 Hearing Transcript (Tr.) at 24-27.

As noted above, the Veteran's service treatment records are unavailable; however, the Veteran is competent to report that he was prescribed eyeglasses during service and that a doctor told him that his loss of vision was due to eyestrain.  He has not reported any other eye disorders in service.

A March 2006 VA treatment record indicates that the Veteran denied eye pain, discharge, and visual changes.  A September 2011 VA optometry record shows that the Veteran presented for a refraction check.  He complained of blurry vision out of his left eye with new spectacles.  A new prescription was ordered to correct hyperopia, astigmatism, and presbyopia in both eyes.  

A January 2015 VA ophthalmology record indicates that the Veteran had a cataract in his right eye and was scheduled for surgery.  He complained of a gradual decrease in vision over the past year.  A February 2015 VA optometry record indicates that the Veteran reported that his vision was great after the cataract surgery with no eye pain or irritation except for a mild itch at times.  The assessment was pseudophakia in the right eye status post cataract surgery; senile cataracts in his left eye; hyperopia, astigmatism, and presbyopia in both eyes; mild epiretinal membrane (macular pucker) in the left eye; and suspected glaucoma due to asymmetric intraocular pressure.  Further monitoring was recommended.  

In this case, the evidence indicates that the Veteran has hyperopia, astigmatism, and presbyopia in both eyes.  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1, Part III, Subpart iv, 4.B.1.d.  The Board notes that refractive error of the eyes is considered a congenital or developmental defect and is therefore not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Thus, such a disorder requires more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the defect was subject to a superimposed disease or injury during military service that resulted in increased disability. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  

The Board notes that the Veteran is competent to report that he was prescribed eyeglasses during service and that eyestrain had caused a loss of vision.  However, even assuming his refractive error began in service, a superimposed disease or injury has not been alleged or shown.  Accordingly, service connection for refractive error must be denied.  

In addition, there is no indication that the Veteran's cataracts, epiretinal membrane, and suspected glaucoma due to asymmetric intraocular pressure are otherwise related to service.  These eye disorders did not manifest in service or for many years thereafter, nor has the Veteran stated that they began therein.  Indeed, the undersigned specifically asked the Veteran during the June 2014 hearing whether he had any eye disorders other than refractive error.  Although he responded that he had cataracts, the Veteran also stated that he had never talked to a doctor about what caused them.  There is also no competent evidence suggesting a link to service. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an eye disorder.  Therefore, the benefit of the doubt doctrine is not for application and the claim is denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD and a delusional disorder is granted.

Service connection for an eye disorder, to include refractive error, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


